                                 Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 1 of 13                                                          FILED
                                                                                                                                              2020 Mar-16 PM 12:05
.. ;'                                                                                                                                         U.S. DISTRICT COURT
                                                                                                                                                  N.D. OF ALABAMA
        ProSe 7 (Rev. 09/16) Complaint for Employment Discrimination



                                               UNITED STATES DISTRICT COURT"
                                                                            for the
                                                                 Northern District of Alabama


                                                                                      Case No.
                                                                              )                    .(to be filled in by the Clerk's Office)
                                                                              )
                  \j                Plaintiff                                 )                     5~ W~ 5'-4 1- L C~~
                                                                              )
        (Write your full name. No more than one plaintiffmay be named
        in a prose complaint.)                                                )       JuryTrial: (checkone)     li Yes          0    No
                                                                              )
                                         -v-                                  )
                                                                              )
                                                                              )
                                                                              )
                                                                              )
                                                                              )
                                     Defendant(s)                             )
         (Write the jitll name ofeach defendant who is being sued. Ifthe
         names ofall the defendants cannot fit in the space above, please     )
         write "see allached" in the space and auach an additional page       )
         with thejit/1/ist ofnames.)



                                      COMPLAINT FOR EMPLOYMENT DISCRIMINATION

         I.        The Parties to This Complaint
                   A.         The Plaintiff(s)

                              Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                              needed.
                                        Name
                                        Street Address
                                        City and County
                                        State and Zip Code
                                        Telephone Num_ber
                                        E-mail Address




                                                                                                                                                  Page I of 7
                        Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 2 of 13


ProSe 7 (Rev. 09/16) Complaint for Employment Discrimination


      ~heck here to receive electronic notice through the email listed above. By checking this box, the .
undersigned consents to electronic service and waives the right to personal service by first class mail pursuant to
Federal Rules of Civil Procedure S(b)(2), except with. regard to service of a summons and complaint. The Notice
of Electronic Filing will allow one free look at the document, and any attached PDF may be printed or saved.


Date                                         Participant Signature



           B.        The Defendan~(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.



                     Defendant No. 1
                               Name
                               Job or Title (ifknown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)


                      Defendant No. 2
                               Name
                               Job or Title {ifknown)
                               Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                      Defendant No. 3
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                                                                                                                     Page2of 7
                         Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 3 of 13


ProSe 7 (Rev. 09/16) Complaint for Employment Discrimination




                    Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)


           C.        Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is

                               Name
                             · Street Address
                               City and County
                               State and Zip Code
                               Telephone Number


 II.       Basis for Jurisdiction

           This action is brought for discrimination in employment pursuant to (check all that apply):

                                  Title VII ofthe Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                  color, gender, religion, national origin).

                                  (Note: hz order to bring suit in federal district court under Title VILyou mustfirst obtain a
                                  Notice ofRight to Sue letter.from the Equal Employment Opportunity Commission.)

                   0              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                  (Note: In order to bring suit in federal district court under the Age Discrimination in
                                  Employment Act, you mustjirstjile a charge with the Equal Employment Opportunity
                                  Commission.)

                                  Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                  (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                  Act, you must first obtain a Notice ofRight to Sue letter.from the Equal Employment
                                  Opportunity Commission.)

                    0              Other federal law (specifY the federal law):


                                                                                                                            Page3 of 7
                           Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 4 of 13


Pro Sc 7 (Rev. 09/16) Complaint for Employment Discrimination




                  D              Relevant state law {specify, ifknown):


                  D              Relevant city or county law {specify, if known):




III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

           A.         The discriminatory conduct of which I complain in this action includes (check all that apply):

                                           Failure to hire me.
                                           Termination of my employment
                                           Failure to promote me.
                                           Failure to accommodate my disability.
                                           Unequal terms and conditions of my employment.
                                           Retaliation.
                                           Other acts {specify): ~e, \                 eJ\;\(\ fo~.
                                                                                    UQf\\                 I
                                                                                                             :\kieiten
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                          federal employment discrimination statutes.)

          B.           lt is my best recollection that the alleged discriminatory acts occurred on date(s)




          C.           I believe that defendant(s) (check one):
                                            is/are still committing these acts against me.
                                            is/are not still comJ!litti~g these~ts against me.(_~
                                                                               1
                                                                          ~ ~e.). \Ub.e-n I
                                            t£Q. ~- d~-vroJ-- .l..ct\ ~~ r-elVU.r\c\eJ rft: ht_,r
                                             ~LO~ ~j ~. On,&\ CL~~ ~e_5 •VI\.Q}vde_J)_,

                                                                                                                         Pagc4of 7
                         Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 5 of 13


ProSe 7 (Rev. 09/16} Complaint for Employment Discrimination




D.      Defendant(s) discriminated against me based on my (checkallthatapplyandexplain):
                             ~            race
                             ff          color
                             0           gender/sex
                             D            religion
                             D            national origin
                             0            age (year ofbirth)                    (only when asserting a claim of age discrimination.)
                             0            disability or perceived disability (specify disability)



         E.          The facts of my case are as follows. Attach additional pages if needed.

                     ~~b ~ M~ Ca&.,~\-1v ~
                       ~),




                     (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                     your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                     relevant state or city human rights division.)

 IV.     Exhaustion of Federal Administrative Remedies

         A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                      my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                      on (date)




          B.          The Equal Employment Opportunity Commission {check one):
                                           has not issued a Notice of Right to Sue letter.
                                           issued a Notice of Right to Sue letter, which I received on (date)                 ~   0.
                                          (Note: Attach a copy ofthe Notice ofRight to Sue letter from the Equa Empl l)'ment
                                          Opportunity Commission to this complaint.)




                                                                                                                                PageS of 7
                          Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 6 of 13


Pro Sc 7 (Rev. 09/16) Complaint for Employment Discrimination


        C.           Only litigants alleging age discrimination must answer this question.

                     Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                     regarding the defendant's alleged discriminatory conduct (check one):

                             0            60 days or more have elapsed.
                             0            less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. ·Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




 VI.     Certification and Closing

         Under Federal Rule of Civil Procedure II, by signing below, I certify to the best of my knowledge, information,
         and beliefthat this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



          A.          For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                       Date of signing:           .   3\{'1 \I1-Q
                       Signature of Plaintiff
                       Printed Name of Plaintiff
                                                          ~i ~
                                                          ~                 =  ;fi2;l1\0mo E:,:


                                                                                                                         Pagc6of 7
                        Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 7 of 13



ProSe 7 (Rev. 09/16) Complaint for Employment Discrimination




        B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                        · Page7 of 7
Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 8 of 13


   C.S, 1'<.C)C    L L\1JILOV'\H}>.;T OJ 1 PORfl!NIJ Y ( 0:\1MJS'-;JO:\
                          Office t;f l'cderal Op(~r~ttiun'
                                 P.O. Uox 77fJ6U
                            \Vn,.hin~ton, HC 20013


                                             A    <>rti/F
                                                  HtHi:l    D ,1
                                                 Ct




                                                                   !'~ i\ l




                                                                       ! 7!




        !9, Complaimmt flied an
         i .20 i 9 final
£tllc~JDtig employment discriminatit m
             ~rnended142 U,S.C. § 2oooc ct




           gi~ngrise:tn this complaint, Cornplaimmt v>urked as an
             ·      · Based Medicine, (iS-0679-06 at tht:
                                                                                 I   <
                                                                              her on

                        ',   ''   '"'   .>

                      a LWensed Practical                                     (LPr\) approached he1 m an
                   with,~ ink pen and began to                                   stuhhinu motions
                    '        '"                                                          ""




                                             .a pseudonym whi\:h will rcphwe l'mnplainanr
                  tmetlZJto. non-parties              and the Commission's website.
                 Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 9 of 13


                                                         2                                            i9004l

      2. On June 13. 2017, the LPN glared at her and prevented her frorn lcavi                 the roorn
         by blocking the doorway.

  Regarding Claim 1, Complainant asserted that, on l\1arch 29, 201               she was approached by her
  co~\-vorker, an LPN, in an agf,rrcssive manner \vhen she rnade stabbing motions with an ink pen
  to\Vards Complainant's face. She explained that this encounter was in reaction to Complainant'~
  attempt to schedule a walk-in appointment into the system for a very sick patient who had been
  unsuccessful in seeing his doctor. Complainant stated that she reported the incident to the ursc
 .Manager but felt that the Nurse l\1anager did not perfom1 her duties by resolving the incident.
 The Nurse Manager said that she spoke to both parties about the incident and felt when they left
her office "both employees seemed reasonably satisfied and calm.'' The record indicated the LPN
received a verbal reprimand and no further action was taken, Complainant also asserted that the
police officer to whom she reported the matter was negligent because he did not create or record
a report of the incident The police officer said he intervie\'.ted Complainant and the LPN and
found no evidence of harassment. He said he also intcrvievved two eye witnesses (E\V J and E\V2)
 to the incident and they told him that the LPN did not threaten or harass Complainant

. Witb'xci,spect to Claim 2, Complainant alleged that on or about June 13, 2017, the same LPN
        . ather:and                           her from leaving the room by blocking the doonvay.         LPN denied
               """..''""u.....u"'' ..·"'· or preventing her from leaving the room        blocking the doorway. She
                                          nottum around, talk, or attempt to get up from        chair the
                                          Al;l eye\y~tness (EW3) contlnned the LPN's                of
                                        tn~'LPNbame in to speak to her and give her the ''no
                                             in Complainant's direction, and that Complainant was            on
                                                        turned to them. E\V3 said the Complainant never even turned
                                                         · after the LPN left. Ho\Yevcr, Complainant · she asked
                                                    . ;the pen incident to make a police report
                                                    ·it was not harassment \vhen someone

                                    ·'""'"'·"H•"·"'·u•u~, the Agency provided Complainant           a   of the
                                                      to request a hearing before an Equal Employment
                                                                     ) Administrative Judge (AJ ). Complainant
                                        gerLCY'"'" "".,......·tted a motion tor a decision without a
                                                  1

                                                              judgment in fllVor of the Agency.

                                                             and affidavits in the          AJ
                                                 ~Jative beliefs and her membership in a di"'""''"'~
                                                   .,that the Agencyls actions described 1n          l and
                                                   color. The AJ also found that no evidence established
                                                       or pervasive that it altered the    and
                                                  ·. Agency's actions created an abusive 7 intimidating.
              Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 10 of 13
                                                       3                                             2019004174

 Rather, the AJ fimnd that the alleged incidents were more likely the result of general workplace
 disputes and tribulations. Additionally, the AJ stated that the evidence failed to establish that
 Complainant was aggrieved since she suffered no ham1 as a result of either incident. Hence, the
 AJ found that Cornplainant failed to establish a prima facie case of hostile work environment or
 discrimination. The AJ further noted that even ifCornplainant had established a prima facie case
 of discrimination, the Agency articulated legitimate, nondiscriminatory reasons for its actions
 which Complainant failed to prove were pretextuaL

The Agency issued its final order adopting the AJ's finding that Cmnplainant failed to prove
discrimination as alleged. The instant appeal followed.



  The Commission's regulations allow an AJ to grant summary judgment when he or she finds that
   there is no genuine issue of material fact. 29 C.F.R. § 1614.109(g). An issue of fact is "genuine' 1
   ifthe evidence is such that a reasonable fact finder cou)d find in favor of the non-moving party.
    Ce\otex v. Catrett 477 U.S. 317, 322-23 (1986)~ Oliver v: Digital Equip. Corp., 846 F.2d J 03,
     l 05 (ht Cir. 1988). A fact is "material" if it has the potential to atTect the outcome of the case.
    In rendering this appellate decision \Ve must scmtinize the AJ 's legal and tactual conclusions, and
    the Age11cy's finaJ order adopting them, de novo. Se~ 29 C.F.R. § I 614.405(a}(stating that a
..... ·     · onapappeal froll1a11Agency's final action shaH be based on a de noro review ... "); f)ee
                                                            .    .                         14 (EEO-MD-
                                     Vised, August 5, 2015)(providing that an adtninistrative judge's
                                       without a hearing, and the decision itself, \vill both be reviewed


                                     '~""""'*"'•v .... by summary judgment a complainant n1ust identify~
                                     ""....,,.. "".,. within the record or by producing further supporting
                                              that such facts are tnaterial under applicable law. Such a
                                               · necessary to produce evidence to support a finding that
                                                    "'T"''""' animus. Here, however, Complainant has failed to
                                                                      inferences raised by the undisputed facts in favm
                                                      .\.Ad-.......... not find in Complainant's fl1vor.




                                                and the evidence of record, we conclude that the AJ
                                                 .· of the evidence did not establish that Complainant
                                                     H,::OJ"'C''   as alleged.



                                                               adopting the AJ~s decision.
               Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 11 of 13




                                                        4                                       :20190041

                            §_TAT~~1ENT    QEJUGHTS - Q~ APPJ;:_~!~
                                  REc:'ONSIQI;_R_A TlQ~ (M0617)

 Tht: Commission may. in its discretion, reconsider the decision in this case if the Complainant or
 the Agency subtnits a written request containing arguments or evidence which tend to establish
 that:

        J.     The appellate decision involved a clearly erroneous interpretation of material fact
                or law: or
        2.    The appellate decision will have a substantial impact on the policies, practices, or
               operations of the Agency.

Requests to reconsider, \vith supporting statement or brief~ must be filed \l:ith the Office of Federal
Operations (OFO) within thirty (30) calendar days of receipt of this decision. A party shaH
have twenty (20) calendar days of receipt of another party's timely request f(>r reconsideration
in which to submit a brief or statement in opposition.                 29 C.F.R. § 1614.405~
Emplovment Ormortunity l\1anagemei}LDircctive fbr 29 C.F.R. Part 1614 (EEO l\1D-l 10). at
Chap. 9 § VII.B (Aug. 5, 2015). All requests and arguments must be submitted to               Director,
Office of Federal Operations, Equal Emplo:yment Opportun]ty Commission, Complainanfs
        may be submitted via regular mail to P.O. Box 77960, \Vashington,                2001 or
      ed niail to l31 M Street, NE, \Vashington, DC 20507. In the               of a legible pustrnark.
               rec:onsi·der shall be deemed timely filed if it is received bv mail
                   '                                w                            /


                  _ ~he:aiJplicablefilingperiod. See29C.F.R. § 161              The
                          igital format via the EEOC's Federal Sector
                 ~~~~j~g). The request or opposition must also include



                               period will result in dismissal of your request tor reconsideration
                       tet:lUt:iltU1~ circumstances prevented the timely f1ling   the request. Any
                            , must be submitted with your request fbr reconsideration. The
                           reqn~sts for reconsideration filed after the deadline only       limited
                                  l614.604(c).
                                      t«i




                                     ~~'"'~ctkm in an appropriate United States District Court within
                               · · ·· ffi~;;9#te.that J?u receive this decision. If you file a civil action.
                                         the oompl?mt the person who is the official Agency head 0 ~
                                                            h1s or her full name and official title. Failure to do
                                           -"-""""'."""~·"" court. "Agency" or ''department" means the national
                                                     .·... 'ty or department in which you \Vork. If you file
                                      .. a ~i~i~. action} filing a civil      action will terminate th:
                                      complatnt•
               Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 12 of 13




  If you want to file a dvil action but ~.:annot pay the fh.:s. costs, or scctuity to do      you ln<ty
 request pcnnission f1:·om the court to procc:cd \Vith the t.:ivil action without paying tht:'~e h::cs oJ
 costs. Similarly, if you cannot afford an attorney to n.!prescnt you in the civil tu;;tion, you nwy
 request the court to appoint nn attorney f{lr you. You must submit th<· t'CtJUl!sts fm· w~dvt·r o1~
court costs or appointment of an attorney directly to the cmnt, not Uu· Conuuisshm. Tht:
court has the sole discretion to grant or <.kny these types of requests. Such requests do not alt~.:r
the time limits for filing a civil action (please read the paragraph titled C'omplainaut 's R i}dlt t.u
File a Civil Action tor the specific time limits).

FOR THE COMMISSION:




                      irector
Office of Federal Operations
             Case 5:20-cv-00347-LCB Document 1 Filed 03/16/20 Page 13 of 13




                                               6



 For timeliness purposes, the Commission will presume that this dcchion w1u rcc<:ivcd ltt.ithin
 five (5) calendar days after it was mailed. I certify that this decision was ttt
 recipients on the date below:

Joyce A. Ortiz-Thomas
2200 \Vedgewood Rd .. N\V
HuntsviHe, AL 35816

Doris L Gruntmcir
Chief Counsel. Personnel Law Group
Office of General Counsel
810 Vennont Ave., N.W.
\Vashington~ DC 20420


 Harvey Johnson. Deputy Assistant Secretary, Resolution
 Office ofResolution I\1anagement (080)
 Department of Veterans Affairs
'810 Vermont Ave., N\V
 WlShiugto111 DC 20420
